Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the pin, the first jaw portion, and second jaw portion form a hinge”, (claim 13), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure does not appear clear and complete as to how “the pin, the first jaw portion, and second jaw portion form a hinge”, (claim 13).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 13, (and claims 14-19 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the pin, the first jaw portion, and second jaw portion form a hinge” as recited within lines 7-8 of claim 13. The disclosure does not appear clear and complete as to how “the pin, the first jaw portion, and second jaw portion form a hinge.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jennings 6,322,277.     Claims 1, 13 and 20, Jennings discloses, Figs. 3-6 for example, a clamp for releasably interconnecting a first component and a second component of a support apparatus, the clamp comprising:
	(a) a housing 30 secured to the first component, the housing comprising:
	(i) a clamp pin opening in the housing, (through which clamp pin 46 extends), having at least one recess 53, 54 formed in the periphery of the opening;
	(ii) a fixed jaw 38 extending from the housing and adapted to engage a first portion of the second component; and
	(iii) a moveable jaw 50 pivotably mounted to the housing opposite from the fixed jaw and adapted to engage a second portion of the second component;
	(b) a clamp pin 46 comprising:
	(i) a pin body 46 having a pivot axis and received within the clamp pin opening of the housing;
	(ii) a swing arm 48 extended generally radially from the pin body and adapted to engage the moveable jaw;
	(iii) a proximal cap, (top portion of pin 46 where lead lines of 46 and 44 extend), disposed at a proximal end of the pin body; and
	(iv) at least one flute 53 extended generally radially from the pin and disposed at an angle relative to the pivot axis of the pin and received within the recess, whereby movement of the clamp pin along the pivot axis of the pin will pivot the swing arm and thereby the moveable jaw toward the fixed jaw to securely engage the second component between the jaws.
2. The housing comprises:
	(a) a pair of opposite side portions 30, 32;
	(b) a pair of aligned openings, (through which clamp pin 46 extends), forming the clamp pin opening, each of which is formed in a corresponding one of the side portions; and
	(c) the at least one recess 53, 54 formed in the periphery of each of the pair of aligned openings.
3. The pin comprises:
	(a) a distal end portion received within the aligned opening of a first of the side portions of the housing, and a proximal end portion received within the aligned opening of a second of the side portions of the housing; and
	(b) at least two of the flutes 52, one of which extends from the first end portion of the pin and is received within the recess of the aligned opening in the first side portion of the housing and the second of which extends from the second end portion of the pin and is received within the recess of the aligned opening in the second side portion of the housing, (Fig. 5).
4 and 14. The housing is generally U-shaped in transverse cross-section comprising a pair of parallel legs 30, 32 sections interconnected by a web 34, wherein the leg sections comprise the side portions and the fixed jaw 38 extends from the web.
5. The pin further comprises a central portion between the end portions which central portion is free of flutes, (Fig. 5), whereby axial movement of the pin inside one of the pair of aligned openings in the area of the central portion will permit free pivotal movement of the pin unconstrained by the flutes and recesses.
6 and 16. The swing arm is extended generally radially from the central portion of the pin.
7 and 15. The first and second portions of the second component comprise parallel, opposing channels 40, 42 extended alone the second component and wherein the jaws are adapted to releasably engage the opposing channels at any position along the second component.
8 and 17. The clamp member comprises:
	(a) a distal end portion of the pin, (left side of Fig. 5), a proximal end portion of the pin, (right side of Fig. 5), and a central portion between the distal and proximal end portions;
	(b) a distal band comprising a plurality of the flutes 52 arranged in parallel rows about the circumferential periphery of the pin and a proximal band comprising plurality of the flutes 52 arranged in parallel rows about the circumferential periphery of the pin;
	(c) the at least one recess comprising a plurality of recesses corresponding to the number and angular position of the flutes in the distal and proximal bands of the pin, wherein the plurality of recesses are formed in each of the pair of aligned openings in the side portions of the housing such that axial movement of the pin inside the openings results in pivotal movement of the moveable jaw through the range of motion wherein the flutes are engaged by the recesses; and
	(d) wherein the swing arm 48 extends from the central portion.
9. The central portion on either side of the swing arm is devoid of flutes to allow pivotal movement of the clamp member within the housing unconstrained by the flute members and recesses when the pin has been axially moved to position a side portion of the housing in the area of the central portion that is devoid of flutes.
10. The proximal cap is a reinforced proximal head configured to receive external force to cause axial movement of the clamp pin. The cap of Jennings is reinforced by virtue of being a part of the pin, (i.e., the pin thus, cap of the pin can receive a tap or hit from a hammer or other tool).
11. The housing comprises:
	(a) an upper plate 30 comprising a first opening defined within the upper plate;
(b) a lower plate 32 comprising a second opening defined within the lower plate, wherein the second opening is aligned with the first opening; and
	(c) at least one recess 53 formed in the periphery of each of the openings, wherein the first and second openings are sized to receive the clamp pin.
18. Each of the proximal band and the distal band comprise four flutes 52.

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jennings 6,322,277 to Nagumo et al.   Nagumo et al. discloses, Figs. 1-6 for example, a clamping member for securing a first component 11/13 to a second component 36 of a shoring apparatus, the clamping member comprising:
(a) a housing 2, comprising:
(i) a first jaw portion 2e and a second jaw portion 4f, the first and second jaw portion shaped to engage the first component; and
(ii) a pin opening; and
(b) a pin 5 shaped to be disposed within the pin opening, such that the pin, the first jaw portion, and second jaw portion form a hinge, the pin comprising:
(i) a pin body 5c;
(ii) a pin head, (at upper portion of 5), disposed at one end of the pin body; and
(ii) at least one flute 5a, 5b extending from the pin body, the flute disposed at an angle relative to a longitudinal axis of the pin,
wherein striking of the pin head causes longitudinal movement of the pin when the pin is inserted into the pin opening, and wherein longitudinal movement of the pin causes rotational movement of the first jaw portion relative to the second jaw portion, (lines 227-228 of translation).
19. A diameter of the pin head of pin 5 is greater than a diameter of the pin opening as can be seen in Fig. 3.      

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                             /MICHAEL SAFAVI/                                                             Primary Examiner, Art Unit 3631                                                                                                                                           














MS
September 01, 2022